CUTRER, Judge.
The defendant, Darren Aaron, was initially charged by bill of information with the crime of armed robbery, a violation of LSA-R.S. 14:64. The State subsequently amended the bill, charging the defendant with attempted first degree murder. LSA-R.S. 14:27, 14:30. The defendant pleaded guilty to that crime and was sentenced to imprisonment for thirty-five years at hard labor. This sentence was appealed, but neither briefs nor argument have been submitted to this court.
Unbriefed assignments of error are deemed abandoned upon appeal. State v. Washington, 430 So.2d 641 (La.1983); State v. Thibodeaux, 448 So.2d 879 (La.*864App. 3rd Cir.1984). Our review, therefore, is limited to an inspection of the record for errors patent. LSA-C.Cr.P. art. 920. Having conducted this review, we find no error.
Accordingly, defendant’s conviction and sentence are affirmed.
AFFIRMED.